Citation Nr: 0519481	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
August 1988.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2004.  This matter was 
originally on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma.



FINDINGS OF FACT

1.  For the period of December 21, 1995 to December 10, 2002, 
the evidence of record indicates that the veteran's diabetes 
mellitus required either moderate insulin or an oral 
hypoglycemic agent and a restricted diet.

2.  For the period commencing December 11, 2002, the evidence 
of record indicates that the veteran's diabetes mellitus is 
moderately severe requiring large doses of insulin and a 
restricted diet.


CONCLUSIONS OF LAW

1.  For the period of December 21, 1995 to December 10, 2002, 
the criteria for an evaluation of 40 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (1995 & 
2004). 

2.  For the period commencing December 11, 2002, the criteria 
for an evaluation of 40 percent for diabetes mellitus have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.119, Diagnostic Code 7913 (1995 & 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

Pursuant to the Board's October 2004 Remand, the veteran was 
afforded a VA examination to assess the severity of his 
diabetes.  In addition, the Appeals Management Center (AMC) 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below and issued a supplemental statement of the case.   
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's October 2004 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In November 2004, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claim.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the November 2004 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to that it was 
his responsibility to make sure that VA receives all 
requested records that were not in the possession of a 
Federal department or agency.  The Board finds that the 
veteran was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after the rating action 
was promulgated did the RO, in November 2004, provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
November 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records and private medical records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with his claim.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Procedural History

In November 1995 the RO received the veteran's claim for 
service connection for adult-onset diabetes (also known as 
Type II diabetes or diabetes mellitus).  A February 1996 
rating decision denied service connection for diabetes 
mellitus as the RO found that the condition neither occurred 
in nor was caused by service.  In November 1996 the veteran 
sent a letter requesting further review of his claim for 
service connection for diabetes; additional evidence was 
included.  Rating decisions in November 1996 and February 
1997 again denied service connection for diabetes mellitus on 
the basis that the condition was not incurred in or 
aggravated by service nor diagnosed to a compensable degree 
within one year following discharge.  

In June 1997, the RO received a letter from the veteran 
requesting that a review of in-service glucose tolerance 
tests and blood sugar level tests be made.  In August 1997 
the RO sent a letter to the veteran advising him that his 
claim had been previously considered but denied and that he 
may reopen his claim at any time by furnishing new and 
material evidence not previously considered.  In September 
1997, the RO sent a letter to the veteran advising him that 
the evidence he submitted and found it duplicative of 
evidence previously considered.  

In June 2000, the RO received a letter from the veteran 
requesting that the RO review the record for service 
connection for diabetes due to his Southeast Asia duty from 
1968 to 1974.  A July 2000 rating decision denied service 
connection due to Agent Orange exposure because the condition 
was not recognized under the law as being a residual of Agent 
Orange.  In October 2000, the RO received the veteran's 
Notice of Disagreement (NOD) with the September 2000 decision 
and issued a Statement of the Case (SOC) later that month.  
The veteran perfected his appeal by filing a VA Form 9 in 
December 2000.  

In an April 2002 rating decision, the RO granted service 
connection for diabetes associated with herbicide exposure 
and assigned a 20 percent evaluation effective December 21, 
1995.  In September 2002, the RO received the veteran's NOD 
with the evaluation assigned for his diabetes mellitus and 
issued an SOC in December 2002.  The veteran perfected his 
appeal by filing a VA Form 9 in December 2002.

III.	Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for diabetes mellitus.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's diabetes mellitus is rated as 20 percent 
disabling from the December 21, 1995 effective date as of 
which it has been service connected.  Ratings of diabetes 
mellitus are governed by specific criteria set forth in 38 
C.F.R. § 4.119, Diagnostic Code 7913.

The veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913.  During the pendency of the veteran's appeal, 
substantive changes were made to Diagnostic Code 7913.  Prior 
to June 6, 1996, mild diabetes mellitus that was controlled 
by a restricted diet, without insulin, with no impairment of 
health or vigor and without limitation of activity warranted 
a 10 percent rating.  A 20 percent evaluation was warranted 
for moderate diabetes mellitus with moderate insulin or oral 
hypoglycemic agent dosage and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity.  Moderately severe diabetes mellitus requiring 
large insulin dosage, restricted diet, and careful regulation 
of activities such as avoidance of strenuous occupational and 
recreational activities warranted a 40 percent evaluation.  A 
60 percent evaluation was warranted for severe diabetes 
mellitus with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications, such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbance.  Pronounced uncontrolled diabetes mellitus with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications warranted a 100 percent evaluation.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).

As previously noted, 38 C.F.R. § 4.119, Diagnostic Code 7913 
was amended effective June 6, 1996.  Pursuant to the amended 
regulation, a rating of 10 percent is assigned for diabetes 
mellitus that is managed by a restricted diet only.  A rating 
of 20 percent is assigned for diabetes mellitus requiring 
insulin and a restricted diet or an oral hypoglycemic agent 
and a restricted diet.  A rating of 40 percent is assigned 
for diabetes mellitus requiring insulin, a restricted diet, 
and regulation of activities.  A rating of 60 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  A rating of 100 percent 
is assigned for diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.    

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003. 

IV.	Factual History

In December 1996 and January 1997, the RO received letters 
from Dr. PCB stating that the veteran was a non-insulin-
dependent diabetic with steatohepatitis.  The letter noted 
that the veteran's liver biopsy had shown fatty liver which 
could be non-alcohol related and based on the fatty 
metamorphosis seen with the diabetic condition.  

A May 2001 private medical record indicates that that 
veteran's diabetes mellitus was out of control as the 
veteran's weight increased.  The record indicates that the 
physician's plan was that if exercise and diet were 
ineffective, then insulin might be needed.

In a January 2002 VA examination report, the examiner noted 
that the veteran was diagnosed with diabetes mellitus in 1991 
by blood test.  The veteran reported that he had not been 
hospitalized with diabetic ketoacidosis or hypoglycemia.  The 
veteran reported that he had had fainting spells but that he 
had not been hospitalized for fainting spells or hospitalized 
within a year.  The veteran reported seeing his doctor for 
his diabetes approximately four times a year and that he is 
unable to run or do strenuous exercise, that he has 
incremental weakness of his entire body, that he cannot eat 
sugar, and that he has tingling and numbness in his arms and 
feet and burning in his feet.  The veteran reported no 
incontinence, bowel dysfunction or progressive weight loss.  
The veteran reported that he takes an oral diabetic 
medication, Glucophage and Glyburide daily for his diabetes 
mellitus.  The veteran stated that the diabetes has affected 
his vision, his skin, his heart, his arteries, and his 
kidneys.  After physical examination, the veteran was 
diagnosed with diabetes mellitus, type II.  The examiner 
noted that the diabetic condition had resulted in the 
possible early cataract in the left eye, signs of peripheral 
neuropathy (neuritis), and hypertension.  

The veteran's December 2002 VA Form 9 indicates that as of 
November 2002, the veteran required insulin.  The veteran 
stated that he took 20 units of Humalog with each meal and 50 
units of Lantus just before bedtime.  Pharmaceutical records 
indicate that the veteran was prescribed Lantus 100u/ml and 
Humalog 100u/ml in October 2002.

A June 2003 private medical record indicates that Dr. JLD 
thought that the major problem was probably one of compliance 
and that the veteran perhaps needed another type of insulin 
but that a C-peptide would be obtained before making any 
changes to determine if veteran was making insulin or not.  
The results of laboratory studies indicated that the 
veteran's body was not able to make a full amount of insulin.  
Dr. JLD noted that it was important for the veteran to take 
his insulin on a regular basis and check his blood sugars and 
than call back.

A December 2004 VA examination report indicated that the 
veteran reported symptoms of hypoglycemia if he forgets to 
eat a meal but that he did not have ketoacidosis or 
hypoglycemic reactions nor hospitalizations for those 
reactions.  The veteran reported that his finger stick blood 
sugars remain in the 150-200 range and 100-120 range in the 
evenings.  The veteran reported that he follows a restricted 
diet, he avoids concentrated sweets and carbohydrates, and he 
follows a low fat diet.  The veteran reported no recent 
weight loss or gain.  The veteran reported that his diabetes 
is treated with glipizide 5 mg daily, metformin 1000 mg twice 
daily, long acting NPH insulin 30 units in the morning and 25 
units in the evening and short acting lispro that he takes 15 
units with each meal.  The veteran reported following with 
his diabetes care provider every two to three months.

After physical examination of the veteran, the examiner's 
impression was diabetes type II diagnosed in 1991, insulin 
dependent, with associated neuropathy, sexual dysfunction and 
nephropathy, and hypertension diagnosed in approximately 1998 
that predates the diagnosis of diabetes.  It was the 
examiner's opinion that after review of the claims file, VA 
records and the history and physical examination, the veteran 
had moderately severe diabetes requiring large doses of 
insulin and a restricted diet.  The examiner noted that 
despite the restricted diet and large doses of insulin, his 
diabetes was not under good control as evidence by his 
hemoglobin A1C and fasting glucose levels.  The examiner 
noted that the veteran did not require careful regulation of 
activities.

V.	Discussion

The Board finds that while the disability picture does not 
completely conform to the criteria for a 40 percent rating, 
it more nearly approximates the criteria required for the 40 
percent evaluation than it approximates the criteria for a 
10, 20, 60, or a 100 percent rating as the medical evidence 
indicates that the veteran's diabetes mellitus has been 
characterized as moderately severe and requires high doses of 
insulin and a restricted diet.  

Under the regulations in effect prior to June 6, 1996, a 40 
percent rating was warranted for moderately severe diabetes 
mellitus requiring large insulin dosage, restricted diet, and 
careful regulation of activities such as avoidance of 
strenuous occupational and recreational activities.  Under 
the regulations in effect as of June 6, 1996, a 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities.   

Although the December 2004 VA examiner noted that the veteran 
did not require careful regulation of activities, the 
examiner found the veteran to have moderately severe diabetes 
requiring large doses of insulin and a restricted diet.  In 
addition, there is evidence that the veteran actually 
refrained from activities of his own accord.  As noted above, 
the veteran stated that he was unable to run or do strenuous 
activities and that he had incremental weakness of his entire 
body.  There is also evidence that the veteran's health care 
providers instructed him to continue with diet and exercise, 
to take his prescribed medications, and to monitor his 
glucose levels but that the veteran was non-compliant, 
especially concerning exercise.  Although the veteran is not 
required to regulate his activities, when there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture that 
is presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. § 
4.7.  Here, the current disability picture more closely 
approximates that contemplated by a rating of 40 percent.  

The Board has considered the application of staged ratings.  
In Fenderson v. West, the Court held that in the appeal of an 
initial assignment of a rating disability, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period, a practice known as "staged ratings."  In 
this case, a review of the record reveals that the veteran's 
service-connected diabetes mellitus had worsened such that he 
meets the criteria for a disability rating of 40 percent when 
the veteran's insulin dosage was increased to more than 60 
units per day.  The record indicates that on December 11, 
2002, Dr. DO changed the veteran's prescription for Lantus to 
40 units and Humalog at 5 units with meals.  With three meals 
per day plus a snack, this equates to 20 units of Humalog per 
day in addition to the 40 units of Lantus.  Accordingly, the 
Board will grant a schedular rating of 40 percent for 
diabetes mellitus from December 11, 2002.      

A schedular rating exceeding 40 percent is not warranted, 
however.  The medical evidence does not show that the veteran 
has severe diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions with considerable loss of weight and 
strength or requiring any hospitalization.  Thus, the 
veteran's diabetes mellitus does not have the characteristics 
required for a rating of 60 percent.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995 and 2004).

As has been noted, complications of the veteran's diabetes 
mellitus are noted in the record.  Diagnostic Code 7913 
directs that complications of diabetes mellitus are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation and that 
noncompensable complications are considered part of the 
diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).  Since a rating of 100 percent for diabetes 
mellitus could not be assigned in this case, any 
complications of diabetes mellitus, if so shown, must be 
rated as separate disabilities. The Board notes that separate 
evaluations have been assigned for diabetic complication of 
nephropathy and peripheral neuropathy of the extremities.  
While the medical evidence indicates some other complications 
such as sexual dysfunction, the rating assigned in this 
decision subsumes any noncompensable complications of the 
disease.  

The Board notes that there is no evidence of record that the 
veteran's diabetes mellitus causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
diabetes mellitus.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for the period December 21, 1995 to December 10, 2002 for 
diabetes mellitus is denied.

Entitlement to an initial evaluation of 40 percent effective 
December 11, 2002 for diabetes mellitus is granted subject to 
the law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


